MEMORANDUM **
Gregorio Penuelas-Sanchez appeals from the 60-month sentence imposed following his guilty-plea conviction for importing cocaine, in violation of 21 U.S.C. §§ 952, 960. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Penuelas-Sanchez contends that the 60-month sentence imposed by the district court is unreasonable, in light of the 41-month sentence agreed to by both parties, because the 41-month sentence is sufficient but not greater than necessary to accomplish the goals of sentencing. The record reflects that the sentence imposed is reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors. See United States v. Nichols, 464 F.3d 1117, 1124-26 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.